DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on April 5, 2022 are entered into the file. Currently, claims 1-13, 17-19, 26-28, 30-31, and 35 are cancelled; claims 14, 20, 36, and 37 are amended; and claim 38 is new, resulting in claims 14-16, 20-25, 29, 32-34, and 36-38 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 20-25, 29, 32-34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the fragment yarn" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends from claim 19, however claim 19 was cancelled in the previous response. Claim 20 is indefinite because it is unclear which claim claim 20 depends from.
Claims 15-16, 20-25, 29, and 32-34 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 14, rejected above.

Claim 36 recites the limitation "the fragment yarn" in line-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the fragment yarn" in line-19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 21-22, 25, 29, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)1 in view of Reid (US 7434423)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claims 14 and 38, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]). 
Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland in view of Reid teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema2 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

With respect to claims 21-22, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Howland further teaches the knit may be constructed by plaiting a staple yarn of high tenacity yarn (like UHMWPE) with a stretch yarn (one further material) having at least 300% stretch to break (elastic) (paragraph [0090]).

With respect to claim 25, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Howland further teaches the protective garments further include a “cut-away strip” in addition to a protective bas fabric for quick release of the garment in emergency situations (paragraph [0069]). A cut-away strip is a strip of non-protective material (at least one further textile sheet material) that extends vertically from the top to the bottom of the garment (paragraph [0069]; Fig. 10). Since the cut-away strip (further textile sheet material) is located vertically adjacent to the remainder of the garment comprising the protective material, and does not comprise the protective material so that the garment may be cut away, the cut-away strip (further textile sheet material) attaches to the protective textile (fragment protection elements) to form a single-plied area of the protective apparel unit.

With respect to claim 29, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Howland further teaches that the shirt made of the fabric protection protects at least the shoulders and upper arms (extends at least partly over the region of the upper extremity region of the torso) (paragraph [0067]).

With respect to claim 32, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Howland further teaches a coating (covering material) may be applied to the protective fabric in order to provide additional types of protection such as UV protective screening, chemical resistance, and antimicrobial properties (paragraphs [0070]-[0073]).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)3 in view of Reid (US 7434423)1, alternatively in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 as applied to claim 14 above. Supporting evidence provided by Spencer (“13. Circular Fabric Knitting” Knitting Technology)1.
With respect to claims 15-16, Howland in view of Reid, alternatively further in view of Scott teaches all the limitations of claim 14 above. Howland further discusses the use of a Jersey knit (paragraph [0090]). A Jersey knit is known in the art to be a weft knitted fabric (Spencer; “13.1 Weft Knitted Fabric Production”). As discussed above with respect to claim 14, Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]).
The V50 value range of Howland in view of Reid substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness. The V50 as measured per STANAG 2920 is presumed to be inherent, as described in the rejection of claim 14 above.
Alternatively it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the V50 value based on the cover factor as taught in Scott, described in the rejection of claim 14 above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)4 in view of Reid (US 7434423)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 as applied to claim 14 above. Supporting evidence provided by “Jersey” (Complete Textile Glossary)1.
With respect to claim 23, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Howland further teaches embodiments of the knitted textile that has a basis weight below 7 oz/yd2 (below 237 g/m2) (paragraph [0084]) and has an air permeability of 100 ft3/ft2/min (30480 l/m2 min) per ASTM D737 (paragraph [0090]) and a basis weight of 9 oz/yd2 (305 g/m2) with an air permeability of at least 700 ft3/ft2/min (213360 l/m2 min) per ASTM D373 (paragraph [0091]). The textile assembly has a thickness of less than 0.125 inches (less than 3.175 mm) (paragraph [0052]). Additionally, a Jersey knit fabric may be a flat knitted fabric (“Jersey”). The textile also provides good moisture permeability and transport (paragraphs [0006] and [0008]).
The basis weight and thickness ranges of Howland substantially overlap the claimed ranges in the instant claim 23. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
Howland in view of Reid, alternatively further in view of Scott, teaches the claimed invention above but does not expressly teach the water vapor transmission rate or the air transmission rate as determined according to DIN ISO 9237. It is reasonable to presume that the water vapor transmission rate is inherent to Howland in view of Reid, alternatively further in view of Scott. Support for said presumption is found in that Howland in view of Reid, alternatively further in view of Scott teaches the same material, the same knitted structure, and the same air permeability as the instant invention in claims 14 and 23, and therefore is expected to have the same properties of the claimed invention.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)5 in view of Reid (US 7434423)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1, as applied to claim 19 above, and further in view of Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1.
With respect to claim 20, Howland in view of Reid, alternatively further in view of Scott teaches all the limitations of claim 19 above. Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]).
The fineness range of Howland substantially overlaps the claimed range in the instant claim 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
	
Howland in view of Reid, alternatively further in view of Scott is silent as to the remaining properties of the yarn.
Vlasbom teaches that commercially available fibers of ultra high molecular weight polyethylene of the tradenames DYNEEMA and SPECTRA have diameters of 11-40 microns, fiber linear densities of 23-2600 denier, tensile strength of 1.5-4.1 N/tex, tensile modulus (elastic modulus) of 54-128 N/tex, and elongation to break of 2.5-3.9% (Table 13.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one of the ultra high molecular weight polyethylene fibers DYNEEMA or SPECTRA in the knit of Howland in view of Reid, alternatively further in view of Scott which have the properties above, because they are known, commercially available UHMWPE fibers with the fineness required by Howland.
Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties), therefore the UHMWPE fibers of Howland in view of Reid, alternatively further in view of Scott, would have the same density.
	

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)6 in view of Reid (US 7434423)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 as applied to claim 14 above, and further in view of Gioello (US 4451934)1.
With respect to claim 24, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Howland in view of Reid, alternatively further in view of Scott, is silent as to the knitted fabric having rib-shaped elevations on the area facing the wearer in a state of use.
Gioello teaches undergarments for use with outergarments of personal body armor (col. 1, lines 6-14). Equally spaced parallel ribs are provided on a woven or knitted fabric that maintain a distance between the outergarments that are prone to irritate the skin in order to prevent the outergarment of body protecting material from coming in contact with the skin (col. 1, lines 33-40). Additionally, the ribs form a plurality of elongated air conducting channels that improve cooling and ventilation (col. 1, line 49-col. 2, line 10).
Since both Howland in view of Reid, alternatively further in view of Scott, and Gioello teach knitted personal body armor intended to reduce discomfort to the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted textile of Howland in view of Reid, alternatively further in view of Scott, to include equally spaced parallel ribs on the area facing the wearer in order to reduced contact of the body armor with the skin of the wearer and thus reduce abrasion discomfort, as well as improve cooling and ventilation due to the channels formed by the parallel ribs.









Claim 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)7 in view of Reid (US 7434423)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection), as applied to claim 14 above, and further in view of Bohringer (US 2012/0128947)1.
With respect to claims 32-33, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Howland in view of Reid, alternatively further in view of Scott, is silent as to the protective garment system (protective apparel unit) comprising a covering material in the form of a textile sheet that is at least one of fire-resistant and flame-resistant.
Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]). Bohringer additionally teaches it can be advantageous to combine the fibers having stab and/or ballistic resistant properties with those having heat and/or fire resistance (paragraph [0052]). The fire resistant (flame-resistant) fibers can constitute a part of the stab and/or ballistic-resistant layer and/or may form a separate layer (fire and flame resistance covering material) (paragraph [0052]).
Since both Howland in view of Reid, alternatively further in view of Scott, and Bohringer teach knitted ballistic protection fabrics formed from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective garment system (protective apparel unit) to comprise an additional layer of fire-resistant (flame-resistant) material in order to provide a protective garment system (protective apparel unit) that has both ballistic resistant properties and heat and/or fire resistant properties.

With respect to claim 34, Howland in view of Reid, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Howland in view of Reid, alternatively further in view of Scott, is silent as to the protective garment system (protective apparel unit) being additionally equipped or provided with at least one adsorbent for chemical poisons or warfare agents.
Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]). Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Since both Howland in view of Reid, alternatively further in view of Scott, and Bohringer teach knitted ballistic protection fabrics formed from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective garment system (protective apparel unit) to comprise absorbents in order to provide additional protection against chemical and biological poisons.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)8 in view of Reid (US 7434423)1 and Evans (US 2879654)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claims 36-37, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]).
Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland in view of Reid is silent as to the garment including at least one further textile sheet material, wherein the further textile sheet material is elastic and wherein the further textile sheet material includes at least one elastic yarn or fiber or at least one elastic thread or strand, and wherein the further textile sheet material combines with the fragment protection elements to form a single-plied or single layered area of the protective apparel unit, wherein the further textile sheet material is bonded or attached to the fragment protection elements.
Evans teaches a two-layer knitted undergarment adapted to give protection against the impact of flying fragments such as spent bullets or shrapnel (col. 1, lines 15-18). The inner layer is composed of substantially inelastic yarn while the outer layer is of high tenacity yarn of far greater elasticity than the inner layer (col. 1, lines 30-36). By using a bi-knit fabric with a relatively inelastic yarn for the inner layer and a heavy relatively elastic yarn of high tenacity for the outer layer, it is possible to get the coordination of resilience and snubbing which gives the undergarment a valuable armored characteristic (col. 2, lines 24-29). The bi-knit fabric comprises two independent webs or layers of weft knit plain fabric tied across to each other at intervals spaced in both the wale-wise and course-wise directions (col. 1, lines 58-63; col. 2, lines 10-23). When an impact is received the resulting tension is transferred to the inner layer at the tying-in loop and beings snubbing (col. 3, lines 20-32).
Since both Howland in view of Reid and Evans teach knitted fragment protective garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective garment system of Howland in view of Reid to include a knitted outer layer of a yarn with relatively elastic yarn with greater elasticity than the garment of Howland in view of Reid, in order to provide coordination between resilience and snubbing thus providing additional valuable armored characteristics. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized tying-in loops to bond the layers to each other, and to provide a point of transfer of tension to the inner inelastic layer when an impact is received.
With respect to the layer being a single layer, when the two webs are bonded by the tying-in loop they become a single layer because they are now inseparable from each other. Similar to the prior art it is noted that the instant specification at page 53, lines 24-33 are bonded to each other by sewing to form a single-plied and/or single-layered unit.
Howland in view of Reid and Evans teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid and Evans. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid and Evans has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema9 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid and Evans, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid and Evans that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).


Claims 14-16, 20-22, 25, 29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)10 in view of Reid (US 7434423)1 and Howland (US 2014/0331375)1 with supporting evidence provided by Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claims 14-16 and 34, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the yarn being a filament yarn including a plurality of filaments.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The combination of filament and staple yarns achieves a dense weave for enhanced ballistic protection (paragraph [0059]).
Since both Bohringer in view of Reid, alternatively further in view of Scott, and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of the knitted ballistic protective textile of Bohringer in view of Reid to be a combination of filament and staple yarns in order to achieve a denser structure for enhanced ballistic protection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Bohringer in view of Reid to be filament yarns, staple yarns, or a combination thereof, because filament yarns and the combination of filament yarns and staple fibers are known in the art as suitable for use in UHMWPE ballistic protection clothing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., clothing with ballistic protection). See MPEP 2143(I)(B).
Bohringer in view of Reid and Howland teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid and Howland. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid and Howland has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid and Howland is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema11 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid and Howland, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid and Howland that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

With respect to claim 20, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 19 above. Bohringer further teaches that the fibers and/or yarns preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]).
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
The linear density, tenacity, and breaking extensions ranges of Bohringer substantially overlap the claimed range in the instant claim 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bohringer, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 21-22 and 32-33, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Bohringer further teaches it can be advantageous to combine the fibers having stab and/or ballistic resistant properties with those having heat and/or fire resistance (at least one further material other than ultra high molecular weight polyethylene) (paragraph [0052]). The fire resistant (flame-resistant) fibers can constitute a part of the stab and/or ballistic-resistant layer and/or may form a separate layer (fire and flame resistance covering material) (paragraph [0052]).

With respect to claim 25, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 14 above. 
Bohringer in view of Reid, alternatively further in view of Scott, is silent as to the textile sheet material further including at least one further textile bonded or attached to the textile sheet material to form a single-plied or single-layered area.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). Howland further teaches the protective garments further include a “cut-away strip” in addition to a protective base fabric for quick release of the garment in emergency situations (paragraph [0069]). A cut-away strip is a strip of non-protective material (at least one further textile sheet material) that extends vertically from the top to the bottom of the garment (paragraph [0069]; Fig. 10). Since the cut-away strip (further textile sheet material) is located vertically adjacent to the remainder of the garment comprising the protective material, and does not comprise the protective material so that the garment may be cut away, the cut-away strip (further textile sheet material) attaches to the protective textile to form a single-plied area of the protective apparel unit.
Since both Bohringer in view of Reid, alternatively further in view of Scott, and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted ballistic protective textile of Bohringer in view of Reid to include a cut-away strip (at least one further textile sheet material) of non-protective material as taught by Howell in order to enable a quick release of the protective base fabric in emergency situations.

With respect to claim 29, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Bohringer further teaches the sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]).
Bohringer in view of Reid, alternatively further in view of Scott, is silent as to the textile sheet material being used in specifically an undershirt or an overshirt.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt, undergarments, shirt, pant, jacket, and/or a textile assembly to incorporate load carriage (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). Howland further teaches that the shirt made of the fabric protection protects at least the shoulders and upper arms (extends at least partly over the region of the upper extremity region of the torso) (paragraph [0067]).
Since both Bohringer in view of Reid, alternatively further in view of Scott, and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the knitted ballistic protective textile of Bohringer in view of Reid in a shirt, because it is known in the art to use UHMWPE knitted textiles in a shirt as taught by Howland.



Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)12 in view of Reid (US 7434423)1 and Howland (US 2014/0331375)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1, as applied to claim 14 above, and further in view of Nilakantan (US 2010/0154621)1.
With respect to claim 23, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 14 above. Bohringer further teaches the stab and/or ballistic-resistant layer (knitted textile fabric) can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (two-dimensional textile sheet material) (paragraph [0046]) and has an air permeability of at least 10 l/m2/s (600 l/m2/min), particularly at least 30 l/m2/s (1800 l/m2/min), preferably at least 50 l/m2/s (3000 l/m2/min), more preferably at least 100 l/m2/s (6000 l/m2/min), and most preferably at least 400 l/m2/s (24000 l/m2/min), and/or be up to 10000 l/m2/s (600000 l/m2/min) (paragraph [0074]).
Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches the claimed invention above but does not expressly teach the water vapor transmission rate and the air transmission rate determined by DIN ISO 9237. It is reasonable to presume that the water vapor transmission rate is inherent to Bohringer in view of Reid, alternatively further in view of Scott. Support for said presumption is found in that Bohringer in view of Reid, alternatively further in view of Scott teaches the same material, the same structure, and the same air permeability as the instant invention on claims 14 and 23, and therefore is expected to have the same properties of the claimed invention.
Bohringer in view of Reid and Howland, alternatively further in view of Scott is silent as to the stab and/or ballistic-resistant layer (knitted textile fabric) having a thickness in the range from 0.055 mm to 50 mm.
Nilakantan teaches a filament-based, woven fabric arrangement used in protective clothing against ballistic projectiles (paragraph [0002]). Nilakantan further teaches that the primary goal of protective clothing is to retard a projectile’s motion without the projectile being able to completely penetrate through the protective clothing, while also insuring back face deformation is kept to a minimum to prevent blunt force trauma injuries (paragraph [0003]). Protective clothing should also be kept to a minimum thickness so that it is flexible enough to be comfortably worn on the human torso, especially around the extremities, without restricting any motion of the limbs, and that is need, it can be concealed underneath regular clothing (paragraph [0003]).
Since both Bohringer in view of Reid and Howland, alternatively further in view of Scott, and Nilakantan teach fabric-based ballistic protection garments, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the thickness of the stab and/or ballistic-resistant layer (knitted textile fabric) of Bohringer in view of Reid and Howland, alternatively further in view of Scott, to include the claimed range. One would have been motivated to provide a knitted fabric that is thick enough to retard a projectile’s motion without the projectile being completely able to penetrate the knit while also preventing blunt force trauma, but is thin enough to be comfortably worn on the human torso without restricting ant motion of the limbs and be concealed underneath regular clothing. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)13 in view of Reid (US 7434423)1 and Howland (US 2014/0331375)1, alternatively further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1, as applied to claim 14 above, and further in view of Gioello (US 4451934)1.
With respect to claim 24, Bohringer in view of Reid and Howland, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Bohringer in view of Reid and Howland, alternatively further in view of Scott, is silent as to the knitted fabric having rib-shaped elevations on the area facing the wearer in a state of use.
Gioello teaches undergarments for use with outergarments of personal body armor (col. 1, lines 6-14). Equally spaced parallel ribs are provided on a woven or knitted fabric that maintain a distance between the outergarments that are prone to irritate the skin in order to prevent the outergarment of body protecting material from coming in contact with the skin (col. 1, lines 33-40). Additionally, the ribs form a plurality of elongated air conducting channels that improve cooling and ventilation (col. 1, line 49-col. 2, line 10).
Since both Bohringer in view of Reid and Howland, alternatively further in view of Scott, and Gioello teach knitted personal body armor intended to reduce discomfort to the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted textile of Bohringer in view of Reid and Howland, alternatively further in view of Scott, to include equally spaced parallel ribs on the area facing the wearer in order to reduced contact of the body armor with the skin of the wearer and thus reduce abrasion discomfort, as well as improve cooling and ventilation due to the channels formed by the parallel ribs.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)14 in view of Reid (US 7434423)1, and Evans (US 2879654)1, and Howland (US 2014/0331375)1 with supporting evidence provided by Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claims 36-37, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]). Bohringer additionally teaches that the textile sheet material may include an external first textile covering layer and/or an internal second covering layer (paragraphs [0061], [0064]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the external first textile covering layer or the internal second covering layer being elastic and including at least one elastic yarn or fiber or one elastic thread or strand, and wherein the further textile sheet material combines with the fragment protection elements to form a single-plied or single layered area of the protective apparel unit, wherein the further textile sheet material is bonded or attached to the fragment protection elements.
Evans teaches a two-layer knitted undergarment adapted to give protection against the impact of flying fragments such as spent bullets or shrapnel (col. 1, lines 15-18). The inner layer is composed of substantially inelastic yarn while the outer layer is of high tenacity yarn of far greater elasticity than the inner layer (col. 1, lines 30-36). By using a bi-knit fabric with a relatively inelastic yarn for the inner layer and a heavy relatively elastic yarn of high tenacity for the outer layer, it is possible to get the coordination of resilience and snubbing which gives the undergarment a valuable armored characteristic (col. 2, lines 24-29). The bi-knit fabric comprises two independent webs or layers of weft knit plain fabric tied across to each other at intervals spaced in both the wale-wise and course-wise directions (col. 1, lines 58-63; col. 2, lines 10-23). When an impact is received the resulting tension is transferred to the inner layer at the tying-in loop and beings snubbing (col. 3, lines 20-32).
Since both Bohringer in view of Reid and Evans teach knitted fragment protective garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective garment system of Bohringer in view of Reid to include a knitted outer layer of a yarn with relatively elastic yarn with greater elasticity than the garment of Bohringer in view of Reid, in order to provide coordination between resilience and snubbing thus providing additional valuable armored characteristics. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized tying-in loops to bond the layers to each other, and to provide a point of transfer of tension to the inner inelastic layer when an impact is received.
With respect to the layer being a single layer, when the two webs are bonded by the tying-in loop they become a single layer because they are now inseparable from each other. Similar to the prior art it is noted that the instant specification at page 53, lines 24-33 are bonded to each other by sewing to form a single-plied and/or single-layered unit.
Bohringer in view of Reid and Evans is silent as to the yarn being a filament yarn.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The combination of filament and staple yarns achieves a dense weave for enhanced ballistic protection (paragraph [0059]).
Since both Bohringer in view of Reid and Evans and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of the knitted ballistic protective textile of Bohringer in view of Reid and Evans to be a combination of filament and staple yarns in order to achieve a denser structure for enhanced ballistic protection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Bohringer in view of Reid and Evans to be filament yarns, staple yarns, or a combination thereof, because filament yarns and the combination of filament yarns and staple fibers are known in the art as suitable for use in UHMWPE ballistic protection clothing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., clothing with ballistic protection). See MPEP 2143(I)(B).
Bohringer in view of Reid, Evans, and Howland teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid, Evans, and Howland. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid of Howell above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid, Evans, and Howland has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid, Evans, and Howland is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema15 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid, Evans, and Howland, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid, Evans, and Howland that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)16 in view of Reid (US 7434423)1 with supporting evidence provided by Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 38, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema17 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).
	
	
Double Patenting
Claims 14, 18-19, 24, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 20, 22, 26, and 31 of copending Application No. 15/741,563 (hereinafter referred to as "Freier") (reference application) in view of Howland (US 2014/0331375). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 14 and 18 of the instant application is provisionally rejected by claims 16 and 20 of Freier in view of Howland. Freier claims a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective, and thrust-protective resistance and intended for the purpose of protecting, covering, or lining articles, wherein the protective material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops, and wherein the textile material comprises at least one ultra high molecular weight polyethylene (Freier claim 16). Freier further claims the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, of at least 180 m/s (Freier claim 20).
While Freier does not explicitly claim a fragment-protective apparel unit comprising at least one of outerwear and underwear, it would have been obvious to the ordinary artisan at the time of the invention to use the ballistic textile material in outerwear or underwear because it is known in the art to use knitted UHWMPE fabrics in a variety of protective clothing articles such as shirts, undergarments, pants, and jackets (see Howland; paragraphs [0007]; [0031]; and [0084]).
Freier further claims the multiplicity of at least one other structural element different from loops may be selected from the group consisting of handle loops (tuck loops), floats (float loops), inlays, partial inlays, and filler threads (Freier claim 16), specifically handle loops and floats (Freier claim 26).

Claims 15-16 of the instant application is provisionally rejected by claim 22 of Freier in view of Howland. Freier in view of Howland claims all the limitations of instant claims 14 above. Freier further claims the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, in the range of 180 m/s to 800 m/s (Freier claim 21) and 200 m/s to 750 m/s (Freier claim 22).
The fragment or ballistic protection value V50 range substantially overlaps the claimed range in the instant claims 15-16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Freier, because overlapping ranges have been held to establish prima facie obviousness.

Claim 19 of the instant application is provisionally rejected by claims 16 and 19 of Freier in view of Howland. Freier in view of Howland claims all the limitations of instant claim 14 above, and further claims the ultra high molecular weight polyethylene is present as a yarn, a thread, or a strand that constitutes the protective material (Freier claim 16) and specifically a filament yarn (Freier claim 19).

Claim 24 of the instant application is provisionally rejected by claim 25 of Freier in view of Howland. Freier in view of Howland claims all the limitations of instant claim 14 above. Freier further claims the knitted fabric includes a rib construction (Freier claims 25).

Claim 32 of the instant application is provisionally rejected by claim 31 of Freier in view of Howland. Freier in view of Howland claims all the limitations of instant claim 14 above. Freier further claims at least one article (covering material) endowed with the protective material of claim 16 (Freier claim 31).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.

On page 10 of the response Applicant submits that none of Howland, Reid, Scott, or Spencer teach a tuck loop or float in a knitted material.
The Examiner respectfully disagrees. As described in the rejections above, Reid explicitly teaches a garment including a densely-knit stitch pattern comprising tuck stitches (Reid; col. 4, lines 5-11).

On pages 10-11 of the response Applicant submits that, with respect to the combination of Howland and Reid, that Howland fails to mention the need for additional cushion and that the office action fails to provide reasoning as to why one of ordinary skill in the art would be motivated to look to the teachings of Reid to solve an issue that Howland has already explicitly recognized and addressed. Similar arguments are presented with respect to Bohringer at pages 16-17 of the response.
The Examiner respectfully disagrees. As presented in the rejection above, Reid teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (Reid; col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (Reid; col. 4, lines 30-44).
Since both Howland (or Bohringer) and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland (or Bohringer) to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
As presented in the rejection, the motivation for including the tuck stitch in the garment of Howland (or Bohringer) is to provide additional cushioning. Howland (or Bohringer) need not provide motivation for having increased cushioning because increased cushioning is the explicit motivation in Reid for using a tuck stitch in the garment of Howland (or Bohringer). According to MPEP 2144(II), the strongest rationale for combining references is a recognition, expressly of impliedly, in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. As discussed above, Reid provides the explicit beneficial result of providing additional cushioning when a tuck stitch is included.
With respect to Howland (or Bohringer) already providing a garment with comfort for the wearer, as presented in the rejection above, the ordinary artisan would be motivated to use a tuck stitch because it provides increased cushioning, which is in line with the purpose of Howland (or Bohringer) of forming a comfortable garment. The presence of other alternatives for increasing comfort in Howland (or Bohringer) does not preclude the use of a tuck stitch to increase cushioning, and the presence of the tuck stitch does not preclude the use of other methods of increasing wearer comfort taught by Howland (or Bohringer). The combination does not suggest that Howland’s (or Bohringer’s) methods of increasing comfort are insufficient, rather provides an additional way of increasing user comfort by using a tuck stitch which provides cushioning. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP 2143.01(I).

On page 11 of the response Applicant submits that Howland eschews the use of additional padding to increase wearer comfort by instead addressing comfort by yarn selection and weave construction. Applicant concludes that the inclusion of any additional thickness or padding would frustrate the teachings of Howland which seeks to avoid such additions entirely.
The Examiner respectfully disagrees. Howland does not eschew the use of additional padding. At the paragraphs cited by Applicant Howland merely states that a purpose of the invention is to provide an article of ballistic and fragmentary protection that does not provide discomfort to the wearer. Howland does not teach that additional padding should not be used, therefore there is no teaching away from the proposed combination. Howland also does not teach that additional cannot be used, therefore the proposed combination does not frustrate the teachings of Howland as alleged. In fact, the combination is in line with the purpose of Howland, which is increasing wearer comfort. Reid provides the explicit beneficial result of providing additional cushioning when a tuck stitch is included, therefore the addition of the tuck stitch further Howland’s purpose of increasing comfort to the wearer.

On pages 16-17 of the response Applicant submits that the proposed addition of using tuck loop stitching to provide cushioning as taught by Reid would frustrate the approach taken to improving wearer comfort in Bohringer. Applicant argues the additional bulk added by cushioning from Reid would negate the high flexibility and low basis weight used by Bohringer to improve comfort.
The Examiner respectfully disagrees. Reid is silent as to the affect the tuck stich has on the flexibility of a fabric. Additionally, Bohringer broadly teaches the desire for high flexibility without providing a specific measurement or values for measuring flexibility. There is no evidence in either Reid or Bohringer that the combination wouldn’t function, nor any evidence that the flexibility would be affected such that it would be outside the scope of Bohringer.
	
Response – Double Patenting
The examiner acknowledges Applicant’s request that the provisional non-statutory double patenting rejections be held in abeyance until the allowance of one or more of the pending applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        3 Previously presented
        4 Previously presented
        5 Previously presented
        6 Previously presented
        7 Previously presented
        8 Previously presented
        9 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        10 Previously presented
        11 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        12 Previously presented
        13 Previously presented
        14 Previously presented
        15 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        16 Previously presented
        17 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533